tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nov ter aetz uniform issue list xxxxxkxkxkkkxxkkxkx xxxxxkxkxkxkxkxkx - kxxxxxxxxkxxkkxxx m4 legend - taxpayer a ira x account f amount d bank s institution c individual m individual k individual r date1 date date xxxxxxxxxxxxkxxkxkxxkx xxxxxxxxxkxxxkxxkkxkxkxk xxxxxxxkxkxkkxkxkxkkkk xxxxxxxxxxxkxxxkxkxkkxk xxxxxxxxxxxxxxkxxkkkk xxxxxxxxxxkxkxxxxkxkkk xxxxxxxxkxxxxxxkxkxkkk xxxxxxkxxxkxxxkkxkkxaxkkk xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxkxxkxkxkxkxkxkkk xxxxxxxxxxxkxxkkxkkxkkk xxxxxxxxxxxxkxkkxxkkxk xxxxxxxxxxkxkxkxxkkkkkxk xxxxxxxxxxxxxkkxkxkxxkx xxxxxxkxkxxkxkxxkxkxkxkkxkxkk xxxxxxxxxkxkxkxkkxkxkxakkkk dear xxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated october october october october november december and date in which you request a waiver of the day rollover requirement contained in section n internal_revenue_code code of the the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a represents that he received a distribution of amount d from ira x which was held by institution c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error committed by individual k an employee of bank s in selecting the xxxxxxxxxxxxxx incorrect funding type which resulted in amount d being deposited into a non- ira certificate of deposit where it still remains amount d has not been used for any purpose taxpayer a asserts that on or before date pursuant to instructions from individual k a financial advisor employed with bank s he requested a distribution from ira x with the intent of rolling amount d into an ira at bank s on date institution c issued taxpayer a a check for amount d on date taxpayer a hand delivered to individual k a check in amount d payable to bank s with the specific notation ira transfer which he intended to deposit into an ira account however while opening the account the incorrect funding type was selected by individual k and instead of an ira being opened a non-ira certificate of deposit account was opened letters submitted by individual m a bank s supervisor and individual r a bank s operations center supervisor and other documentation submitted by bank s indicate that amount d was erroneously deposited in account f a non-ira certificate of deposit the error was not discovered by taxpayer a until date based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the xxxxxxxxxxxkxx amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertions that he failed to complete a rollover of amount d to an ira within the 60-day rollover period because of the error committed by individual k therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code xhxxhxxaxkkkx oo this ‘ruling does not authorize the rollover of any amounts that are required to be distributed to taxpayer a by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact xxxxxxxxx id number xxxxxxxx at xxxxxxxxxx please address all correspondence to to se t ep ra t4 sincerely yours lins zb hdhnr kk fa donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
